

117 HR 4243 IH: Improving Capital Allocation for Newcomers Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4243IN THE HOUSE OF REPRESENTATIVESJune 29, 2021Mr. Timmons introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Investment Company Act of 1940 with respect to the definition of qualifying venture capital funds, and for other purposes.1.Short titleThis Act may be cited as the Improving Capital Allocation for Newcomers Act of 2021.2.Qualifying venture capital fundsSection 3(c)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(1)) is amended—(1)in the matter preceding subparagraph (A), by striking 250 persons and inserting 600 persons; and(2)in subparagraph (C)(i), by striking $10,000,000 and inserting $150,000,000. 